U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— (Mark One) þANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December31, 2009 OR ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30115 ASIA CORK INC. (Exact name of Small Business Issuer as specified in its charter.) DELAWARE 13-3912047 (State of other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 3rd Floor, A Tower of Chuang Xin Information Building No.72 Second Keji Road, Hi Tech Zone Xi’An China (Address of principal executive offices, including zip code.) (0086) 29 - 8845 3409 (Issuer’s Telephone Number, Including Area Code) Securities Registered Pursuant to Section12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section12(g) of the Exchange Act: COMMON STOCK, $.0 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule406 of the Securities Act.Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Noþ State issuer’s revenues for its most recent fiscal year: $24,393,625. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $3,316,668 on June 30, 2009. As of April 14, 2010, there were 35,663,850 shares of common stock outstanding. Documents incorporated by reference: NONE TABLE OF CONTENTS PART I ITEM I. BUSINESS 1 ITEM IA.
